PER CURIAM.
The action is for goods sold and delivered; the defense, the statute of frauds.
One of the plaintiffs testified that he wrote the defendant’s order for goods on a printed slip and gave the defendant a duplicate. The order, which was not signed by the defendant, but by one of the plaintiffs, was in its material parts as follows:
Chas. H. Levitt & Co., Landeo Knitting Mills.
[Trade-Mark]
Shawls, Fascinators, Sweaters, Gloves, Fancy Knit Goods, etc., 321 Church Street, New York.
No. 19
Entered When to ship
630
Terms How to ship
Salesman G 3
Sold to Thomas Sliman
At Albany, Ga.
Lot Doz. . Not subject to countermand.
Then follows a list of numbers, number of dozens of each kind of goods, and the aggregate price of each lot.
At the close of the evidence, defendant moved to dismiss. The court denied the motion. Defendant excepted.
The statute of frauds requires every contract within its terms to be signed by the party to be charged, or his agent in that behalf. Neither party can be the other’s agent to bind him by signing the memorandum. Wilson v. Lewiston Mill Co., 150 N. Y. 315, 324, 326, 44 N. E. 959, 55 Am. St. Rep. 680; chapter 571, § 85, Laws 1911. Judgment reversed, with costs, and complaint dismissed, with costs.